Title: Thomas Jefferson to Samuel McDowell Reid, 13 October 1817
From: Jefferson, Thomas
To: Reid, Samuel McDowell


                    
                        Sir
                        Monticello
Oct. 13. 17.
                    
                    I thank you for your kindness in sending me the reciept for the taxes of my land at the Natural bridge, and now according to the request of Patrick Henry, I beg leave to inclose for him, thro’ your channel, a copy of the plat of the land and extracts from the patent describing the lines. I should propose to have the land surveyed when I
			 shall be there in September next (when I shall pass some days there) but that I suppose the leaves at that season will not admit of it. I would be glad therefore it should be surveyed this winter,
			 & Patrick will be able to shew me the lines. I will answer for the surveyer’s fee as soon as notified to me. with my apologies & thanks for the trouble given you accept the assurance of my esteem and respect.
                    
                        Th: Jefferson
                    
                